DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.

This action is in response to the amendment dated 8/22/2022 that was entered with the submission of the request for continued examination dated 9/20/2022.  Claims 1, 12 and 14 are currently amended.  Claim 20 is newly added.  No claims have been canceled.  Presently, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 7, 12 and 13 is withdrawn in view of the newly discovered reference(s) to Mosman et al. (US 5743288) and Smith et al. (US 2601840).  Rejections based on the newly cited reference(s) follow.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 6 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is considered that the newly applied references to Mosman et al. (US 5743288) and Smith et al. (US 2601840) addresses applicant’s concerns and claim language of claim 1 relating to a valve assembly having a body (Mosman et al.: 10), a valve (Mosman et al.:32) , a bonnet (Mosman et al.: 22), a stem (Mosman et al.: 18) and a yoke (Mosman et al.: 24) and wherein a protective cover or cap (Smith et al.: 210) has a bottom that sealingly couples to the body with the cap having an opening through which a stem extends through (Smith et al.: see annotated figure 2 of Smith et al. below) and wherein the cap covers an upper surface of the plurality of bolts (it is considered that the cover as taught by the Smith et al. reference would cover the upper surface of the plurality of bolts since the protective cover would extend and cover the assembly between the handle and the lower surface of the flange of the body (as shown in figure 2 of the Smith et al. reference)).
Additionally, it is considered that the combination of the Mosman et al. reference and the Smith et al. reference, as provided below, addresses the claimed subject matter of previously indicated allowable claims 7, 12 and 13.

Since new grounds of rejection were necessitated by applicant’s amendment that was entered with the submission of the request for continued examination, the instant Office action is made non-final.

Drawings
The drawings were received on 2/16/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 6, 7, 12, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mosman et al. (US 5743288) in view of Smith et al. (US 2601840).
Regarding claim 1, the Mosman et al. reference discloses a valve assembly comprising a body (10) comprising spaced apart ports (considered the ports for the flow passage 26 at the end 14 and at the end 16) defining a flow passage (26) therebetween and a top surface (considered the top surface of the flange at the reference numeral 10 in figure 2), a valve (32) disposed in the flow passageway (see figure 2), a bonnet (22) secured to the top surface of the body by a plurality of bolts (40), a stem (18) supported by a yoke (24) that is coupled to the bonnet (the yoke 24 is coupled to the bonnet 22 by a plurality of bolts as depicted in figure 3) and the stem operably coupled to the valve (see figure 2).  
The Mosman et al. reference does not disclose a cap comprising a bottom sealingly coupled to at least one of the body or the bonnet and a top with an opening, wherein the cap is disposed over the bonnet with the stem extending through the opening and wherein the bonnet of the cap cover an upper surface of the plurality of bolts.
However, the Smith et al. reference teaches a protective cover (210; see figure 5) that covers an upper portion (see annotated figure 2 below) of a valve wherein a lower portion (213) of the cover (210) is received and seals under a flange (see the flange in the annotated figure 2) of the valve body and wherein a stem extends through an opening of the cover (see the stem in the annotated figure 2 above) wherein the cover acts as a shield in the event of accidental leakage at the packing at the joints so that spray is prevented from reaching persons or property (col. 1, lines 32-35).

    PNG
    media_image1.png
    545
    737
    media_image1.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the valve assembly of the Mosman et al. reference with a protective cover or cap as taught by the Smith et al. reference wherein the bottom of the cap sealingly engages the body and a top of the cap includes an opening for the stem to extend through in order to provide a shield in the event of accidental leakage at the packing at the joints so that spray is prevented from reaching persons or property.
Additionally, it is considered that the protective cover as taught by the Smith et al. reference would cover the upper surface of the plurality of bolts since the protective cover would extend and cover the assembly between the handle and the lower surface of the flange of the body (as shown in figure 2 of the Smith et al. reference).
In regards to claim 2, the combination of the Mosman et al. reference and the Smith et al. reference discloses wherein the body comprises an annular flange (Mosman et al.: it is considered that the body 10 includes an annular flange at the reference numeral 10 in figure 2) defining the top surface (Mosman et al.: see figure 2), and wherein the bottom of the cap (Smith et al.: protective cover 210 as shown in figure 2) is coupled to the annular flange (Smith et al.: see the annotated figure 2 above wherein the protective cover interacts with the lower surface of the flange).
In regards to claim 6, the combination of the Mosman et al. reference and the Smith et al. reference discloses wherein the cap (Smith et al.: 210) includes an annular flange (Smith et al.: considered the portion of the protective cover 210 at 213 in figure 2) extending radially from the bottom of the cap with the annular flange overlying and coupled to the annular flange of the body (Smith et al.: see the annotated figure 2 above wherein the protective cover interacts with the lower surface of the flange).
In regards to claim 7, the combination of the Mosman et al. reference discloses a seal (Smith et al.: it is considered that the material of the protective cover can be rubber; see col. 2, lines 18-37; further, the embodiment of figure 2 uses the same reference characters as the embodiment of figure 1; see col. 3, lines 15-19) between the annular flange of the cap and the annular flange of the body.
In regards to claim 12, the combination of the Mosman et al. reference and the Smith et al. reference discloses wherein the yoke (Mosman et al.: 24)is coupled to the bonnet (Mosman et al.: 22) and supporting an actuator (Mosman et al.: handle 20 and wheel nut 34) and the stem is threadably engaged with the actuator (Mosman et al.: through the wheel nut 34) and the stem is movable in response to a rotation of the stem (Mosman et al.: it is considered that the stem 18 is moved when the stem 18 is rotated).
In regards to claim 13, the combination of the Mosman et al. reference and the Smith et al. reference discloses a packing seal (Mosman et al.: packing rings 60) disposed between the bonnet and the stem (Mosman et al.: see figure 3).
In regards to claim 20, the combination of the Mosman et al. reference and the Smith et al. reference discloses wherein an enclosed cavity (Smith et al.: considered the space defined by the protective cover 210 around the valve in figure 2) is formed within an internal surface of the cap (Smith et al.: surface 232) and a surface of the body (Smith et al.: see figure 2) when the cap is coupled to the body wherein the enclosed cavity contains leaked fluid (Smith et al.: see col. 1, lines 32-35).

Allowable Subject Matter
Claims 14-19 are allowed.
Claims 3-5 and 8-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 3, the prior art of record does not disclose or suggest wherein the cap is threadably engaged with a circumferential periphery of the annular flange in combination with the other limitations of the claim.
Claims 4 and 5 depend from claim 3, either directly or indirectly, and, therefore, contain the indicated allowable subject matter of claim 3.
In regards to claim 8, the prior art of record does not disclose or suggest wherein the bonnet comprises an annular flange, wherein the bottom of the cap is coupled to the annular flange in combination with the other limitations of the claim.
Claims 9-11 depend from claim 8, either directly or indirectly, and, therefore, contain the indicated allowable subject matter of claim 8.
Regarding claim 14, the prior art of record does not disclose or suggest a valve assembly comprising a  stem supported by a yoke that is coupled to the bonnet and a cap comprising a bottom threadably coupled to the bonnet and a top with an opening wherein the cap is disposed around the bonnet with the stem extending through the opening in combination with the other limitations of the claim.
Claims 15-19 depend from claim 14, either directly or indirectly, and, therefore, contain the indicated allowable subject matter of claim 14.
Natho (US 3463446) discloses a valve assembly having a body (12), a bonnet (14) and a cap (considered the combination of 44 and 42) wherein the bonnet is secured to the body by a plurality of bolts (16) and wherein the cap is threadably engaged with the bonnet by the use of a plurality of threaded fasteners (46).  However, the Natho reference does not disclose a yoke and wherein the bonnet or the cap covers an upper surface of the plurality of bolts.
Lambie (US 4265457) discloses a valve assembly having a body, a bonnet (2) and a cap (1) wherein the bonnet is secured to the body by a plurality of fasteners and wherein the cap is threadably secured to the bonnet by the use of a plurality of threaded fasteners (5).  However, the Lambie reference does not disclose a yoke and wherein the bonnet or cap covers an upper surface of the plurality of bolts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brown (US 5454547) and Salesky et al. (US 5201532) disclose various valve assemblies that include a valve body, a valve member, a bonnet and a yoke.  Smith et al. (US 2708896) discloses a protective cover for a valve.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG J PRICE/Primary Examiner, Art Unit 3753